 


109 HR 3745 IH: To amend the Internal Revenue Code of 1986 to extend the tax treatment of members of the Armed Forces who die while serving in, or as a result of serving in, a combat zone to employees of contractors of the Federal Government.
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3745 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Hoekstra (for himself, Mr. Schwarz of Michigan, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the tax treatment of members of the Armed Forces who die while serving in, or as a result of serving in, a combat zone to employees of contractors of the Federal Government. 
 
 
1.Employees of contractors of Federal Government who die in combat zones 
(a)Decedent incomeSection 692 of the Internal Revenue Code of 1986 (relating to income taxes of members of Armed Forces, astronauts, and victims of certain terrorist attacks on death) is amended by adding at the end the following new subsection: 
 
(e)Federal Government contractor employees dying with respect to service in a combat zoneThe provisions of subsections (a) and (b) shall apply to any employee of an entity under contract with the Federal Government whose death occurred while serving in a combat zone (as determined under section 112) or as a result of wounds, disease, or injury incurred while so serving. For purposes of the preceding sentence, rules similar to the rules of subsection (b) regarding missing status shall apply.. 
(b)Death gratuity payable with respect to service of Federal Government contractors in a combat zone 
(1)In generalSection 134 of such Code (relating to certain military benefits) is amended by adding at the end the following new subsection: 
 
(c)Death gratuity payable with respect to service of Federal Government contractors in a combat zone 
(1)In generalFor purposes of this section, the term qualified military benefit includes a death gratuity payable with respect to any employee of an entity under contract with the Federal Government whose death occurred while serving in a combat zone (as determined under section 112) or as a result of wounds, disease, or injury incurred while so serving. This subsection shall be applied without regard to any limitation in subsection (b) relating to the date on which a benefit is in effect. 
(2)LimitationParagraph (1) shall not apply to the portion of any death gratuity that exceeds the amount of the maximum death gratuity described in subsection (b)(3)(C).. 
(2)Conforming amendmentSection 134(b)(3)(A) of such Code is amended by striking and paragraphs (4) and (5) and inserting , and paragraphs (4) and (5), and subsection (c).  
(c)Clerical amendments 
(1)The heading of section 134 of such Code is amended by inserting , etc after benefits. 
(2)The heading of section 692 of such Code is amended by inserting , etc., after attacks. 
(3)The item in the table of sections for part III of subchapter B of chapter 1 of such Code relating to section 134 is amended by inserting , etc after benefits. 
(4)The item in the table of sections for part II of subchapter J of chapter 1 of such Code relating to section 692 is amended by inserting , etc., after attacks.  
(d)Effective dateThe amendments made by this section shall apply with respect to deaths occurring after December 31, 2003.   
 
